Citation Nr: 1123642	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability evaluation greater than 20 percent for osteoporosis of the lumbar spine.  

3.  Entitlement to a disability evaluation greater than 30 percent for sarcoidosis with bilateral hilar adenopathy.  

4.  Entitlement to an effective date prior to January 1, 2010 for the grant of a total rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to October 1975 and from February 1978 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, July 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The November 2008 rating decision denied service connection for hypertension.  The July 2009 rating decision increased the Veteran's disability evaluation for osteoporosis to 20 percent and continued the previous 30 percent evaluation for his sarcoidosis.  The June 2010 rating decision granted a TDIU and assigned an effective date of January 1, 2010.  

The Board notes that there is a prior denial of service connection for hypertension of record.  The Veteran's claim for entitlement to service connection for hypertension was initially denied in a September 2007 rating decision.  In April 2008, during the appeal period for the September 2007 rating decision, the Veteran submitted private medical evidence in support of his claim.  38 C.F.R. § 3.156 (2010).  In the December 2008 rating decision, the RO reopened the Veteran's claim because the Veteran submitted the evidence.  38 C.F.R. § 3.156 (2010).  At the time the Veteran submitted his evidence, the September 2007  rating decision was not final because one year had not expired since the date he was notified of the denial.  38 C.F.R. § 3.160(d) (2010).  As a result, it was inappropriate for the RO to reopen the claim based upon the submission of new and material evidence.  Thus, the Board will categorize issue as whether service connection is warranted, because this is more favorable to the Veteran.  

The issue of entitlement to an increased evaluation for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's hypertension was aggravated by his treatment for his service connected sarcoidosis.  

2.  At worst, the Veteran's forward flexion in his thoracolumbar spine is 60 degrees.  

3.  The Veteran's claim for a TDIU was received on January 15, 2009; there are no prior formal or informal communications prior to that date which may be accepted as a TDIU claim. 

4.  For the period from July 24, 2009 to December 12, 2009, the Veteran had a combined 100 percent schedular disability evaluation for his service-connected disabilities.  

5.  For the period from January 15, 2008 to July 23, 2009, the Veteran's service-connected disabilities alone were not sufficient to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).

2.  The criteria for a rating higher than 20 percent for osteoporosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5013, 5242 (2010).

3.  The criteria for an effective date earlier than January 1, 2010, for the grant of a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.340 , 3.400, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter for the Veteran's hypertension claim in May 2007, and for his osteoporosis, sarcoidosis, and TDIU claims in January 2009.  The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  These letters also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  The Veteran underwent an examination for hypertension in August 2007 and a spine examination in February 2009.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  


I.  Entitlement to Service Connection for Hypertension

The Veteran asserts that his hypertension was caused by his service connected sarcoidosis.  Specifically, he contends that the long term use of prednisone for sarcoidosis has caused his hypertension to increase in severity.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran clearly has a diagnosis of hypertension and is service connected for sarcoidosis.  Thus, the first two elements in Wallin have been satisfied.  Turning to the third Wallin element, a nexus, there are two medical opinions that support the Veteran's claim.  

In August 2007, the Veteran underwent a VA examination for hypertension, during which the examiner found that this condition was "progressively worse."  The examiner opined that the hypertension had "most likely been aggravated by sarcoidosis, or treatment of sarcoidosis, or treatment of complications from sarcoidosis."  The examiner reasoned that although the medical record showed that the Veteran was hypertensive prior to his liver transplant, prednisone and cyclosporine are known to aggravate hypertension, and the Veteran's blood pressure medications had been increased.  Thus, the examiner concluded that the Veteran's hypertension increased in severity following his liver transplant and use of prednisone and cyclosporine.  

In March 2008, Dr. C. B., the Veteran's private physician, stated that in 1994, the Veteran underwent a liver transplant due to sarcoidosis.  As a result, he has taken prednisone (a corticosteroid) and cyclosporine (an immunosuppressant) continuously since then.  Dr. C. B. stated that "it is likely that both medications are contributing to his hypertension."  

There are no medical opinions of record that provide evidence against the Veteran's claim.  The preponderance of the evidence is in favor of the Veteran's claim.  Resolving any doubt in the Veteran's favor, the final Wallin element has been satisfied and service connection for hypertension is warranted as secondary to the Veteran's service-connected sarcoidosis to the extent that it was aggravated by his liver transplant and resulting treatment.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).  The benefit sought on appeal is accordingly granted.

III.  Entitlement to an Increased Evaluation for Osteoporosis

A.  Increased Evaluation

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that he is entitled to a higher rating for his service-connected osteoporosis of the lumbar spine, currently evaluated as 20 percent disabling under DC 5013-5242, osteoporosis with joint manifestations and degenerative arthritis of the spine, respectively.  38 C.F.R. § 4.71a.  

Under DCs 5013-5024, the rater is instructed to evaluate the disability as degenerative arthritis, based upon limitation of motion of the affected parts.  38 C.F.R. § 4.71a, DC 5024.  Degenerative arthritis of the lumbar spine may be evaluated under two Diagnostic Codes.  

Degenerative arthritis is evaluated under DC 5003, which provides for 10 and 20 percent evaluations.  38 C.F.R. § 4.71a.  However, a 20 percent evaluation is the maximum available evaluation under DC 5003, and the Veteran seeks a rating greater than his current 20 percent evaluation.  Thus, DC 5003 is less favorable to the Veteran and will not be applied.

Under DC 5242, degenerative arthritis of the spine, the disability is evaluated using the General Rating Formula for Diseases and Injuries of the Spine, under which a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  The next highest evaluation for the lumbar spine is 40 percent, and it is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  Objective neurological abnormalities including bowel and bladder impairment may be rated separately under an appropriate Diagnostic Code.  Id. 

The Board notes that there is no evidence of intervertebral disc syndrome to warrant application of DC 5243.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).  

When, as under DC 5242, an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In May 2008, the Veteran underwent a VA bones examination at which ranges of motion were not measured.  The examiner concluded that the Veteran had no physical limitations due to his osteoporosis.  

In February 2009, the Veteran underwent a VA spine examination.  He reported back pain.  Upon examination, his forward flexion was 60 degrees.  His extension was 5 degrees.  His lateral flexion was 15 degrees bilaterally.  His lateral rotation was 20 degrees bilaterally.  He experienced pain with all ranges of motion and stopped moving when the pain began.  Repetitive motion testing did not decrease his ranges of motion.  The examiner concluded that there was no fatigue, weakness, spasm, tenderness, or lack of endurance.  The Veteran had no postural abnormalities and his neurological examination was normal.  The record contains no other measurement of his ranges of motion during the appeal period.  

The Veteran has complained of left foot and leg pain.  In July 2009, a VA podiatrist stated that the Veteran's pain may be due to early signs of diabetic neuropathy instead of his back disability because he had decreased sensation to the lateral plantar aspect of the left foot.  He has not been diagnosed with a neurological abnormality that is the result of his service-connected osteoporosis.    

The evidence of record shows that, at worst, the Veteran has a forward flexion of 60 degrees with pain.  In order to meet the criteria for a 40 percent evaluation under DC 5242, his flexion must be 30 degrees or less.  38 C.F.R. § 4.71a.  The Veteran's forward flexion did not decrease after repetitive motion testing and even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional losses for lumbosacral strain do not equate to more than the disability contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a.  

As the Veteran retains mobility in his spine, he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Thus, the Veteran's osteoporosis does not more closely approximate the criteria for a 40 percent evaluation.  His forward flexion is not limited to 30 degrees or less, even when considering pain and functional loss, and he does not have ankylosis.  
The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b).   



B.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's osteoporosis is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he instead disagrees with the assigned evaluation for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of limitation of motion with pain are adequately described in the rating schedule.  Limitation of motion of the thoracolumbar spine is accurately captured by the General Rating Formula for Disease and Injuries of the Spine.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

IV.  Earlier Effective Date for TDIU

The claim for a TDIU rating is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

In the case of claims for an increased disability rating, the effective date assigned is generally the date of receipt of the claim, or the date the entitlement arose, whichever is later.  However, if the claim is filed within one year of the date that evidence shows an increase in the disability has occurred, the earliest date as of which an increase is factually ascertainable will be used.  38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that may be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the earliest date as of which, within the one year prior to the filing of a formal claim for TDIU, the increase in disability was ascertainable.  38 C.F.R. § 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Veteran filed a claim for TDIU on January 15, 2009.  A thorough review of the record shows no earlier statement that can be interpreted as a claim for TDIU.  

As a threshold matter, when the service-connected disability rating is less than 100 percent, assignment of a TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that, if there are two or more disabilities, at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).  "Substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

If the Veteran has a disability evaluation of 100 percent, a TDIU is not warranted because a TDIU is only appropriate "where the schedular rating is less than total."  38 C.F.R. § 4.16(a).  In a February 2010 rating decision, the RO granted a 70 percent disability evaluation for the Veteran's psychiatric disorder, effective July 24, 2009.  This disability evaluation raised his combined disability evaluation to 100 percent.  38 C.F.R. § 4.25.  In an earlier October 2009 rating decision, however, the RO reduced the Veteran's evaluation for diabetic nephropathy from 60 percent to 30 percent, effective January 1, 2010.  The decreased rating for diabetic nephropathy lowered his combined disability evaluation to 90 percent, effective January 1, 2010.  Id.  Thus, the Veteran had a 100 percent schedular evaluation from July 24, 2009, to December 31, 2009.  For this period of time, a TDIU is not warranted.  38 C.F.R. § 4.16(a).  As a result, the effective date for a grant of TDIU cannot fall within this period.  

In his original claim, he asserted that his osteoporosis placed him at a greater risk of fracture, which prevented him from working.  He reported that he last worked in August 2007.  He had worked as a corrections officer from 1986 to August 2007.  In a July 2009 rating decision, the RO denied his claim and found that there was no evidence of record to show that he was unable to maintaining substantially gainful employment due to his service connected disabilities.  The Veteran filed a timely NOD in August 2009.  In response to the NOD, the RO granted a TDIU in a June 2010 rating decision and assigned an effective date of January 1, 2010, the date his combined disability evaluation was reduced to 90 percent.  In response, the Veteran filed a substantive appeal and argued that the medical evidence shows that he has been unable to work since "at least" July 24, 2009, due to his psychiatric condition.  

Although the Veteran has asserted that he became unemployable on July 24, 2009, the Board shall consider whether it was factually ascertainable that the Veteran was unemployable due to his service connected disabilities within the one year prior to his filing of a formal claim for TDIU.  Servello, 3 Vet. App. at 198.  The Veteran filed his original claim for TDIU on January 15, 2009.  The one year prior to his filing began on January 15, 2008.  Thus, the time period considered shall be from January 15, 2008 to July 23, 2009, the date before his 100 percent evaluation became effective.  

Prior to July 24, 2009, the medical evidence of record does not show that the Veteran was unemployable due to service connected disabilities or otherwise.  In February 2008, a VA treatment record noted that he had started a transportation business.  At his May 2008 VA Bones examination, the Veteran reported that he managed a part time business of transporting inmates to medical appointments.  He had to reduce his work time to one hour a day for the previous six weeks due to non-service-connected diverticulitis.  In February 2009, the Veteran's former employer submitted a VA Form 4192, "Request for employment information in connection with claim for disability benefits."  In the portion of the form stating, "if [V]eteran is not working, state reason for termination of employment.  If retired on disability, please specify," his former employer stated that the Veteran stopped working due to "Service Retirement," and did not state that he retired due to disability.  At his February 2009 VA diabetes examination, it was noted that the Veteran was "retired."  In March 2010, the Veteran filed a second claim for a TDIU and stated that he last worked in "2008."  

There is no other medical or lay evidence for the period from January 15, 2008 to July 23, 2009 that addresses the Veteran's ability to work.  The record shows that he stopped working at his transportation business sometime in 2008.  However, the statements only show that he stopped working, and not that he became unemployable solely due to his service-connected disabilities.  Prior to his retirement from his career as a corrections sergeant, he worked in that position for 21 years, and there is no evidence that he was unable to maintain his position because of his service connected disabilities.  There is no evidence dated within the year prior to January 15, 2009 showing that the Veteran's service-connected disabilities prevented him from obtaining or maintaining gainful employment. 

Therefore, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than January 1, 2010, for the award of TDIU.  38 C.F.R. §§ 3.400(o), 4.16(a).  


ORDER

Service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability evaluation greater than 20 percent for osteoporosis of the lumbar spine is denied.  

An effective date earlier than January 1, 2010, for the grant of a TDIU is denied.  


REMAND

Sarcoidosis is evaluated under DC 6846, sarcoidosis.  38 C.F.R. § 4.97.  Under DC 6846, a 30 percent evaluation is warranted when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Id.  A 60 percent evaluation is warranted when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  Id.  The record shows that the Veteran's sarcoidosis has pulmonary involvement.  The remaining question is whether the Veteran's corticosteroid dosage is low (maintenance) or high (therapeutic).  Over time, the Veteran's dosage of prednisone has increased.  Prior to August 2009, he was prescribed 5 milligrams per day of prednisone, a corticosteroid.  Then, he had a "flare" of sarcoidosis and his prednisone was increased to 10 milligrams per day for a few weeks.  At other times in 2009, his dosage was 7.5 milligrams per day.  The record does not show whether his steroid dosages are considered to be low or high and the Board does not have the medical expertise to resolve this medical question, and must rely on the medical and other evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Therefore, an examination is warranted to determine the strength of the Veteran's medication dosages.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory diseases examination to determine the current severity of his sarcoidosis  The claims folder must be made available for the examiner to review.  All indicated tests, required x-rays, and pulmonary function tests, if any, should be conducted.  

All pertinent pathology should be noted in the examination report.  Following a thorough evaluation, the examiner must:

a.  Indicate whether there is pulmonary and/or cardiac involvement.  Identify and describe the severity of all symptoms and manifestations of the Veteran's sarcoidosis, including, if appropriate, cor pulmonale, congestive heart failure, progressive pulmonary disease with fever, night sweats, and weight loss despite treatment; 

b.  Specifically state whether the Veteran's sarcoidosis requires low (maintenance) doses of corticosteroids or systemic high (therapeutic) doses for control.  The examiner should comment on the Veteran's current and past doses of prednisone.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


